EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (Section 1350 of Chapter 63 of Title18 of the United States Code), the undersigned officer of BTHC XV, Inc. (the“Company”) does hereby certify with respect to the Quarterly Report of the Company on Form10-Q/A for the period ended March 31, 2011 (the “Report”) that: 1.The Report fully complies with the requirements of Sections 13(a) and 15(d) of the Securities Exchange Act of 1934; and 2.The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:July 1, 2011 /s/ Zhang Shanjiu Zhang Shanjiu Chief Executive Officer
